;/.

Case 3:17-cV-02979-VC Document 150 Filed 10/29/18 Page 1 of 3

OR§G§NAL
L~§£~.ZD
OCT 2 9 2018

q,`.SUS m S'JoNG
UNITED sTATEs DIsTRIcT CoURT NOHTHER~ wsmz°‘,¢é‘érc§r.%%n~w
NoRTHERN DIsTRIcT or cALIFoRNIA

U.s. EQUAL EMPLOYMENT ease No. 17-cv-02`979-vc
oPPoRTUNITY coMMIssloN,
Plai“tif£ CoURT's FINAL vERDIC'r FoRM
V.
IXL LEARNING, INC.,
Defendant.

 

 

After you have reached your verdict, please fill out this forrn. After you have completed
the form, let the Courtroom Deputy know you have reached a verdict, without saying what that
verdict is. The presiding juror should keep the form and bring it into the courtroom so that the

judge may announce the verdict.

Question 1: Did the plaintiffs prove by a preponderance of the evidence that IXL retaliated

against Mr. Duane in violation of the ADA?

Yes: ___ No: _L_

Question 2: Did the plaintiffs prove by a preponderance of the evidence that IXL retaliated

' against Mr. Duane in violation of Title VII?

Yes: No: )<
If you answered “no” to both these questions, please stop, sign the verdict form, and inform the
Courtroom Deputy you have reached a verdict. If you answered “yes” to one or both of these

questions, please continue.

0/

Case 3:17-cv-02979-VC Document 150 Filed 10/29/18 Page 2 of 3

Question 3: Did the plaintiffs prove by a preponderance of the evidence that Mr. Duane incurred
damages as a result of unlawful retaliation (regardless of which statute)?

Yes: _ No: _
Question 4: If the plaintiffs proved that Mr. Duane incurred damages as a result of unlawful
retaliation, your award for past lost earnings and benefits is $101,808.04. How much., if anything,
do you additionally award him for necessary out-of-pocket expenses?

Amount:

 

The remaining questions should be answered only if you responded “yes” to Question 2 - that is,
only if you found that IXL violated Title VII. If you found that IXL violated the ADA but not
Title VII, you should not answer these remaining questions, but instead sign the verdict form and

inform the Courtroom Deputy that you’ve reached a verdict.

Question 5: What amount do you award Mr. Duane as compensation for any emotional pain and
suffering because of the Title VII violation?

Amount:

 

Question 6: Did the plaintiffs prove by a preponderance of the evidence that IXL’s conduct in

violating Title VII was malicious, oppressive, or in reckless disregard of Mr. Duane’s rights'?
Yes: No:

Question 7: If you answered “yes” to the previous question, What amount do you award Mr.

Duane in punitive damages for the 'I`itle VII violation?

Amount:

 

Case 3:17-cv-02979-VC Document 150 Filed 10/29/18 Page 3 of 3

Dated:

UWF§'}@/? &,(,,@ gqj//>c

 

PElksoN

